DETAILED ACTION
Claims 1-7, 18-19, 21, and 27-36 were rejected in the Office Action mailed 07/24/2020. 
Applicant filed a response, amended claims 1-4, 18-129, 21, 28-29, and 36, cancelled claim 34, and added new claim 17 on 10/23/2020. 
Claims 1-7, 18-29, 21, 27-33, and 35-37 are pending. 
Claims 1-7, 18-29, 21, 27-33, and 35-37 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation, “said unitary composite comprises an empty space volume of greater than 0%” in line 2 and “said unitary composite comprises an empty space volume of from 0% up to 1.5%” in lines 3-4. It is unclear if claim 28 requires the unitary composite to comprise an empty space volume of greater than 0% (i.e., including more than 1.5%) or from 0% up to 1.5%. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-7, 18-19, 21, 27-28, 30-31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Carbajal (US 2014/0087124) in view of Marissen et al. (US 2010/0260968) (Marissen), taken in view of Textile Glossary. 
Regarding claim 1
Carbajal teaches a fiber-resin composite useful in a ballistic resistant armor article (i.e., ballistic resistant composite) comprising a first nonwoven layer comprising a first plurality of yarns arranged parallel with each other (i.e., unidirectional) and a second nonwoven layer comprising a second plurality of yarns arranged parallel with each other (i.e., unidirectional) (Carbajal, abstract), wherein the composite further comprises a binding resin partially coating portions of internal surfaces of the yarns and partially filing some space between the filaments of the yarns so as to leave discrete areas of yarn surfaces that are free from binder resin coating (Carbajal, abstract). In view of Textile Glossary, a filament is a fiber of an indefinite or extreme length (Textile glossary, pg. 62), therefore the yarns comprise fibers.  
Given that the nonwoven layer of Carbajal is substantially identical to the fibrous prepreg plies as used in the present invention, as set forth above, it is clear that the nonwoven layers of Carbajal would intrinsically be a fibrous prepreg ply, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Carbajal teaches the nonwoven layer has a basis weight (i.e., fiber areal density) of 30 to 800 g/m2 (Carbajal, [0034]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Carbajal teaches a resin rich binding layer is present in the region of the interface between the respective nonwoven layers and is discontinuous (Carbajal, [0051-0052]; [0054]; 13 in FIG. 1-2). As Carbajal teaches the binding layer penetrates into at least portions of the internal surfaces of the yarns in each layer and in the interface region and fills some space between the filaments in each layer (Carbajal, [0051]), it is clear the binding layer is present on and between the fibers of each nonwoven layer and the binding layer is on and between adjacent nonwoven layers. 
Carbajal teaches the binding layer is in the form of a film, scrim, mesh, grid, or powder (i.e., non-liquid dispersed) (Carbajal, [0052]). Carbajal teaches the binding layer comprises a polymer (i.e., polymeric) (Carbajal, [0052]).  Therefore, Carbajal teaches the nonwoven layer is partially coated with a discontinuous, non-liquid dispersed polymeric binder.
	Carbajal further teaches composite is consolidated (i.e., unitary composite) (Carbajal, [0063]). Given Carbajal teaches the binding layer melts during consolidation (Carbajal, [0063]), it is clear the binding layer has a single melt history. Further, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process (i.e., single melt history) and given that Carbajal meets the requirements of the claimed product (i.e., discontinuous, no-liquid dispersed polymeric binder), Carbajal clearly meets the requirements of the present claim.

	Carbajal does not explicitly teach the empty space volume of the composite. 
	With respect to the difference, Marissen teaches a ballistic-resistant article comprising uni-directional fibers, such as ultra high molecular weight polyethylene fibers, and a bonding agent, such as a polymeric resin (Marissen, [0001]; [0007] [0030]; [0032]; [0046]). It is noted Carbajal teaches the use of ultra high molecular weight polyethylene (Carbajal, [0042]; [0046]). 
	Marissen further teaches mechanical fusing the ultra high molecular weight polyethylene fibers produces a material sheet, preferably, containing less than 3 or 1 volume % voids relative to the total volume of the material sheet (Marissen, [0023]; [0033]; [0046])
	As Marissen expressly teaches, mechanical fusing the ultra high molecular weight polyethylene fibers improves the anti-ballistic performance (Marissen, [0009]; [0021]). 
	Marissen and Carbajal are analogous art as they are both drawn to ballistic-resistant articles. 
	In light of the disclosure of Marissen, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mechanically fuse the uni-directional ultra high molecular weight polyethylene fibers of the fiber-resin composite of Carbajal such that the void percentage of the fiber-resin composite is less than 3 or 1 volume % voids relative to the total volume of the composite, in order to improve the anti-ballistic performance of the fiber-resin composite, and thereby arrive at the claimed invention.


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 2
Given Carbajal in view of Marissen teaches the void percentage of the fiber-resin composite is less than 3 or 1 volume % voids relative to the total volume of the composite (Marissen, [0033]), it is clear the fiber-resin composite has an empty space volume of greater than 0%. 

Regarding claim 3
Carbajal further teaches the area of yarn surface in the region of the interface between the nonwoven layers that is free from binding material is at least 90 percent of the total surface area of the yarn surfaces in the region of the interface between the nonwoven layers (Carbajal, [0055]). Given the yarns make up the nonwoven layer, it is clear the yarn surface in the region of the interface between the nonwoven layers corresponds to the surface area of each nonwoven layer, therefore the surface area of each nonwoven layer covered by the binding layer is at most 10 percent. 
Further, given Carbajal in view of Marissen teaches the void percentage of the fiber-resin composite is less than 3 or 1 volume % voids relative to the total volume of the composite (Marissen, [0033]), it is clear the fiber-resin composite has an empty space volume of 0%. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).


Regarding claim 4
Carbajal further teaches the area of yarn surface in the region of the interface between the nonwoven layers that is free from binding material is at least 90 percent of the total surface area of the yarn surfaces in the region of the interface between the nonwoven layers (Carbajal, [0055]). Given the yarns make up the nonwoven layer, it is clear the yarn surface in the region of the interface between the nonwoven layers corresponds to the surface area of each nonwoven layer, therefore the surface area of each nonwoven layer covered by the binding layer is at most 10 percent. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Carbajal teaches the nonwoven layer has a basis weight (i.e., fiber areal density) of 30 to 800 g/m2 (Carbajal, [0034]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 5
	
Carbajal further teaches the plurality of unidirectional filaments comprise ultra high molecular weight polyethylene (Carbajal, [0042]; [0046]). Carbajal further teaches the binding layer comprises low density polyethylene, high density polyethylene, or linear low density polyethylene (Carbajal, [0051-0052). 

Regarding claim 6
Carbajal further teaches binding layer is present in the composite in an amount from 1 to 7% weight percent based on the total weight of the composite (Carbajal, [0058]). 
Carbajal teaches a visco-elastic resin is present in the composite in an amount from 0.1 to 10.0 weight percent of the total weight of the composite (Carbajal, [0061]). 
Therefore, the binding layer is present in the composite in an amount from about 1 to about 8% weight percent based on the total weight of the nonwoven layers and the binding layer (i.e., 1/(100-0.1)*10 = 1%; 7/(100-10)*10 = 7.7%). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 7


Regarding claims 18-19
Carbajal further teaches the binder is in the form of a powder deposition capable of providing discrete areas of yarn surfaces that are free from binder resin coating (i.e., partial coating of a discontinuous, non-liquid dispersed polymeric binder) (Carbajal, [0052]). 
Carbajal teaches during the consolidation step of the composite, the binding layer is caused to melt (Carbajal, [0063]), therefore it is clear the powder binder is fully and completely melted. 
Carbajal does not explicitly teach a coating weight of the powder binder. 
Although there are no disclosures on the coating weight of the powder binder as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the coating weight of the powder binder, including over the amounts presently claimed, 

Regarding claim 21
Carbajal further teaches the composite comprises binder free areas (Carbajal, [0051]; see 25 in FIG. 2), therefore it is clear the binder is in the form of patches (Carbajal, [0051]; see 13 in FIG. 2). 
Carbajal teaches the nonwoven layer has a basis weight (i.e., fiber areal density) of 30 to 800 g/m2 (Carbajal, [0034]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 27 
Carbajal further teaches the binding layer comprises polyethylene (Carbajal, [0053). 

Regarding claim 28
Given Carbajal in view of Marissen teaches the void percentage of the fiber-resin composite is less than 3 or 1 volume % voids relative to the total volume of the composite (Marissen, [0033]), it is clear the fiber-resin composite has an empty space volume of greater than 0%, from 0 up to 1 volume% voids relative to the total volume of the fiber-resin composite. 
Carbajal teaches the nonwoven layer has a basis weight (i.e., fiber areal density) of 30 to 800 g/m2 (Carbajal, [0034]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).


Regarding claim 30
Carbajal further teaches the binding layer comprises low density polyethylene (Carbajal, [0052]). 

Regarding claim 31
Carbajal further teaches the binding layer comprises linear low density polyethylene (Carbajal, [0052]). 

Regarding claim 37
Given Carbajal in view of Marissen teaches the void percentage of the fiber-resin composite is less than 3 or 1 volume % voids relative to the total volume of the composite (Marissen, [0033]), it is clear the fiber-resin composite has an empty space volume from 0 up to 1 volume% voids relative to the total volume of the fiber-resin composite. 

Claims 18-19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Carbajal (US 2014/0087124) in view of Marissen et al. (US 2010/0260968) (Marissen), as applied in claim 1 above, and further in view of Cummins et al. (US 2015/0033936) (Cummins). 
Regarding claims 18-19
Carbajal in view of Marissen teaches all of the limitation of claim 1 above. Carbajal further teaches the binder is in the form of a powder deposition capable of providing discrete 
Carbajal teaches during the consolidation step of the composite, the binding layer is caused to melt (Carbajal, [0063]), therefore it is clear the powder binder is fully and completely melted. 

Carbajal does not explicitly teach a coating weight of the powder binder. 
With respect to the difference, Cummins teaches a ballistic resistant article comprising at least one layer containing at least one tape comprising a thermoplastic polymer and an adhesive in contact with said layer, whereby the amount of the adhesive in contact with one side of the at least one layer is between 1 and 7 g/m2 (Cummins, abstract; [0034]), wherein the tapes comprise mechanical fusing of unidirectional oriented fibers comprising filaments (Cummins, [0024]). 
Cummins teaches the adhesive is in the form of a powder (Cummins, [0045]), wherein the adhesive is applied discontinuously and therefore partially coats the layer containing at least one tape (Cummins, [0036-0038]).  
As Cummins expressly teaches, by limiting the amount of adhesive in the panel to the claimed levels, surprisingly sufficient anti-ballistic performance is achieved without substantially increasing the total areal density of the panels (Cummins, [0034]). 
Cummins and Carbajal in view of Marissen are analogous art as they are drawn to composites for ballistic resistant articles. 
In light of the motivation of using the amount of powder adhesive as provided by Cummins, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an amount between 1 and 7 g/m2 of polymeric powder binder in the composite of Carbajal in view of Marissen, in order to ensure sufficient 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Carbajal (US 2014/0087124) in view of Marissen et al. (US 2010/0260968) (Marissen), as applied in claim 5 above, and further in view of Pilpel et al. (US 2014/0127451) (Pilpel).  
Regarding claims 32-33
Carbajal in view of Marissen teaches all of the limitation of claim 5 above, including the binding layer comprising a film of low density polyethylene, high density polyethylene, and linear low density polyethylene.
With respect to the difference, Pilpel teaches a composite laminate comprising a plurality of composite plies, wherein each composite ply comprises a plurality of fibers in a thermoplastic matrix comprising polyethylene (Pilpel, abstract), wherein the composite laminate is used in armor and ballistic applications (Pilpel, [0125]). 
Pilpel teaches the polymeric matrix comprises polyethylene, such as low density polyethylene, linear low density polyethylene, high density polyethylene, or medium density polyethylene (Pilpel, [0051]), wherein the medium density polyethylene is metallocene-medium density polyethylene (Pilpel, [0056]). 

Pilpel and Carbajal in view of Marissen are analogous art as they are both drawn to composites for ballistic applications. 
In light of the motivation of using metallocene-medium density polyethylene as provided by Pilpel, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use metallocene-medium density polyethylene as the material of the binding layer of Carbajal in view of Marissen, as MDPE has good shock and drop resistant properties and is less notch sensitive and exhibits better stress cracking than HDPE, and thereby arrive at the claimed invention. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Carbajal (US 2014/0087124) in view of Marissen et al. (US 2010/0260968) (Marissen), as applied in claim 1 above, and further in view of Bader et al. (US 2015/0135937) (Bader).
Regarding claim 35
Carbajal in view of Marissen teaches all of the limitation of claim 1 above, including the binder in the form of powder (Carbajal, [0052]), however Carbajal does not explicitly teach the binding layer comprising either ethylene vinyl acetate or ethylene acrylic acid. 

With respect to the difference, Bader teaches a composite for ballistic resistant articles comprising at least one unidirectional fabric and a thermoplastic polymeric resin (Bader, title; abstract; [0064-0065]), wherein the thermoplastic composition is applied to the fabric using powder impregnation (Bader, [0085-0086]), wherein suitable material for the thermoplastic polymer includes ethylene acrylic acid (Bader, [0038-0041]). 

In light of the disclosure of using ethylene acrylic acid as the thermoplastic resin in the composite as provided by Bader, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ethylene acrylic acid as the powder of the binding layer in Carbajal in view of Marissen, as Bader teaches ethylene acrylic acid is suitable for use in a ballistic resistant composite, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Carbajal (US 2014/0087124) in view of Ardiff (US 2014/0087125) and Marissen et al. (US 2010/0260968) (Marissen, taken in view of Textile Glossary. 
Regarding claim 29
Carbajal teaches a fiber-resin composite useful in a ballistic resistant armor article (i.e., ballistic resistant composite) comprising a first nonwoven layer comprising a first plurality of yarns arranged parallel with each other (i.e., unidirectional) and a second nonwoven layer comprising a second plurality of yarns arranged parallel with each other (i.e., unidirectional) (Carbajal, abstract), wherein the composite further comprises a binding resin partially coating portions of internal surfaces of the yarns and partially filing some space between the filaments of the yarns so as to leave discrete areas of yarn surfaces that are free from binder resin coating (Carbajal, abstract). In view of Textile Glossary, a filament is a fiber of an indefinite or extreme length (Textile glossary, pg. 62), therefore the yarns comprise fibers.  
Given that the nonwoven layer of Carbajal is substantially identical to the fibrous prepreg plies as used in the present invention, as set forth above, it is clear that the nonwoven layers of Carbajal would intrinsically be a fibrous prepreg ply, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Carbajal teaches the nonwoven layer has a basis weight (i.e., fiber areal density) of 30 to 800 g/m2 (Carbajal, [0034]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Carbajal teaches a resin rich binding layer is present in the region of the interface between the respective nonwoven layers and is discontinuous (Carbajal, [0051-0052]; [0054]; 13 in FIG. 1-2). As Carbajal teaches the binding layer penetrates into at least portions of the internal surfaces of the yarns in each layer and in the interface region and fills some space between the filaments in each layer (Carbajal, [0051]), it is clear the binding layer is present on and between the fibers of each nonwoven layer and the binding layer is on and between adjacent nonwoven layers. 
Carbajal teaches the binding layer is in the form of a film, scrim, mesh, grid, or powder (i.e., non-liquid dispersed) (Carbajal, [0052]). Carbajal teaches the binding layer comprises a polymer (i.e., polymeric) (Carbajal, [0052]).  Therefore, Carbajal teaches the nonwoven layer is partially coated with a discontinuous, non-liquid dispersed polymeric binder.
	Carbajal further teaches composite is consolidated (i.e., unitary composite) (Carbajal, [0063]). Given Carbajal teaches the binding layer melts during consolidation (Carbajal, [0063]), it is clear the binding layer has a single melt history. Further, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process (i.e., single melt history) and given that Carbajal meets the requirements of the claimed product (i.e., discontinuous, no-liquid dispersed polymeric binder), Carbajal clearly meets the requirements of the present claim.
	
	Carbajal does not explicitly teach a non-woven, thermoplastic overlay on at least one of the non-woven layers (A) or the fiber-resin composite comprising an empty space volume of from 0% up to 4% (B). 

With respect to the difference, Ardiff (A) teaches a ballistic resistant composite including a protective thermoplastic overlay on the surface of the composite (Ardiff, abstract; [0007]), wherein the thermoplastic overlay is a non-woven discontinuous scrim, such as SPUNFAB a heat-activated, non-woven adhesive web (Ardiff, [0055-0056]). 
	As Ardiff expressly teaches, the thermoplastic overlay enhances composite abrasion resistance while also permitting exploitation of the properties of an underlying binder system (Ardiff, abstract; [0003]; [0007]). 

	In light of the motivation of applying a thermoplastic overlay to a ballistic resistant composite, it therefore would have been obvious to one of ordinary skill in the art to apply a thermoplastic overlay comprising a non-woven discontinuous adhesive scrim, such as SPUNFAB, to a surface of the composite of Carbajal, in order to enhance abrasion resistance while also permitting exploitation of the properties of an underlying binder system, and thereby arrive at the claimed invention. 

With respect to the difference, Marissen (B) teaches a ballistic-resistant article comprising uni-directional fibers, such as ultra high molecular weight polyethylene fibers, and a bonding agent, such as a polymeric resin (Marissen, [0001]; [0007] [0030]; [0032]; [0046]). It is noted Carbajal teaches the use of ultra high molecular weight polyethylene (Carbajal, [0042]; [0046]). 
	Marissen further teaches mechanical fusing the ultra high molecular weight polyethylene fibers produces a material sheet, preferably, containing less than 3 or 1 volume % voids relative to the total volume of the material sheet (Marissen, [0023]; [0033]; [0046])
	As Marissen expressly teaches, mechanical fusing the ultra high molecular weight polyethylene fibers improves the anti-ballistic performance (Marissen, [0009]; [0021]). 
	Marissen and Carbajal in view of Ardiff are analogous art as they are both drawn to ballistic-resistant articles. 
	In light of the disclosure of Marissen, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mechanically fuse the uni-directional ultra high molecular weight polyethylene fibers of the fiber-resin composite of Carbajal in view of Ardiff such that the void percentage of the fiber-resin composite is less than 

 Given that the material and structure of the composite of Carbajal in view of Ardiff and Marissen is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the composite of Carbajal in view of Ardiff and Marissen would intrinsically be blister-free, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Harpell et al. (US 6,846,548) (Harpell) in view of Ardiff (US 2014/0087125), Kranz et al. (US 2011/0183103) (Kranz), and Marissen et al. (US 2010/0260968) (Marissen), taken in view of evidence provided by Dalman et al. (US 2003/020763) (Dalman) and Ingratta et al. (US 2018/0171189) (Ingratta). 
Regarding claim 36
Harpell teaches a composite held together in a unitary structure (i.e., unitary composite) comprising uni-directional tapes in a cross-ply configuration, wherein the uni-directional tapes are bound by matrix islands forming a domain matrix, wherein the matrix islands are in a discontinuous pattern (Harpell, abstract; col. 6 lines 51-65; FIG. 4A-4C). Harpell further teaches the tape comprises unidirectional fibers (Harpell, col. 2 lines 50-55), wherein the fibers are multifilaments (Harpell, col. 7 lines 37-45). 
FIG. 4A-4C of Harpell shows the layers of uni-directional tapes 32 and 34, which corresponds to fibrous plies and FIG. 4A and 4C shows the matrix island (i.e., discontinuous 
Harpell further teaches the composite is drawn to ballistic resistant composite articles (Harpell, col. 1 lines 17-33; col. 3 lines 24-30).
Harpell further teaches the domain matrices contain polymeric material from polymeric powders (i.e., non-liquid dispersed polymeric binder) (Harpell, col. 9 lines 45-46 and 54-59; col. 12 lines 1-2). Harpell teaches an example of a fibrous web comprising spectra 1000 fibers with domain matrices containing a powder of Kraton D1650 or low density polyethylene or linear low density polyethylene (Harpell, col. 9 lines 54-58). As evidenced by Dalman, spectra 1000 fibers are ultra high molecular weight polyethylene fibers (Dalman, [0040]). As evidenced by Ingratta, Kraton D1650 is a styrene block copolymer (Ingratta, [0110]). 
Given Harpell requires a single step of heating to form the laminate by causing the coating material to flow (Harpell, col. 12 lines 58-62; col. 4 lines 47-52), it is clear the domain matrix (i.e., discontinuous, non-liquid dispersed polymeric binder) has a single melt history. Further, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 

	
	Harpell does not explicitly teach a non-woven, thermoplastic overlay comprising an adhesive web (A) having a melting point below a melting point of said discontinuous, non-liquid dispersed polymeric binder having a single melt history (B) or the composite comprising an empty space volume from 0% up to 4% (C).  

With respect to the difference, Ardiff (A) teaches a ballistic resistant composite including a protective thermoplastic overlay on the surface of the composite (Ardiff, abstract; [0007]), wherein the thermoplastic overlay is a heat-activated, non-woven adhesive web, such as SPUNFAB which has a melting point from about 75 to 200ºC (Ardiff, [0055-0056]). 
	As Ardiff expressly teaches, the thermoplastic overlay enhances composite abrasion resistance while also permitting exploitation of the properties of an underlying binder system (Ardiff, abstract; [0003]; [0007]). 
	Ardiff and Harpell are analogous art as they are both drawn to ballistic resistant composites. 
	In light of the motivation of applying a thermoplastic overlay to a ballistic resistant composite, it therefore would have been obvious to one of ordinary skill in the art to apply a thermoplastic overlay comprising SPUNFAB having a melting point from about 75 to 200ºC , a non-woven adhesive web, to a surface of the composite of Harpell, in order to enhance abrasion resistance while also permitting exploitation of the properties of an underlying binder system, and thereby arrive at the claimed invention. 


As Kranz expressly teaches, olefin block copolymers outperform current adhesive resin materials on the basis of styrene block copolymers or polyolefin resins (Kranz, [0026]). 
As Kranz expressly teaches, the combination of olefin block copolymers with other polymeric materials enhances the properties of the thus obtained composites and leads to lighter weight, increases elasticity and improved compression set (Kranz, [0026]). 
As Kranz expressly teaches, use of olefin block copolymers leads to laminates with outstanding properties especially in combination with ultra high molecular weight polyethylene in particular for anti-ballistic, high impact applications (Kranz, [0027]).   
	Kranz and Harpell in view of Ardiff are analogous art as they are both drawn to ballistic-resistant articles. 
	In light of the motivation of using an olefin block copolymer having a melting point of 110 to 130ºC as provided by Kranz, it therefore would have been obvious to one ordinary skill in the art to use a powder of an olefin block copolymer having a melting point of 110 to 130ºC as the material of the domain matrices of Harpell in view of Ardiff, as such olefin block copolymers leads to laminates with outstanding properties especially in combination with ultra high molecular weight polyethylene in particular for anti-ballistic, high impact applications, such olefin block copolymers outperform current adhesive resin materials on the basis of styrene block copolymers or polyolefin resins, and use of olefin block copolymers enhances the properties of the thus obtained composites and leads to lighter weight, increased elasticity and improved compression set, and thereby arrive at the claimed invention. 



With respect to the difference, Marissen (C) teaches a ballistic-resistant article comprising uni-directional fibers, such as ultra high molecular weight polyethylene fibers, and a bonding agent, such as a polymeric resin (Marissen, [0001]; [0007] [0030]; [0032]; [0046]). 
	Marissen further teaches mechanical fusing the ultra high molecular weight polyethylene fibers produces a material sheet, preferably, containing less than 5 volume % voids relative to the total volume of the material sheet (Marissen, [0023]; [0033]; [0046])
	As Marissen expressly teaches, mechanical fusing the ultra high molecular weight polyethylene fibers improves the anti-ballistic performance (Marissen, [0009]; [0021]). 
	Marissen and Harpell in view of Ardiff and Kranz are analogous art as they are both drawn to ballistic-resistant articles. 
	In light of the disclosure of Marissen, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mechanically fuse the uni-directional ultra high molecular weight polyethylene fibers of the fiber-resin composite of Harpell in view of Ardiff and Kranz such that the void percentage of the composite is less 5 volume % voids relative to the total volume of the composite, in order to improve the anti-ballistic performance of the composite, and thereby arrive at the claimed invention.


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
In view of the amendments to the claims, the previous 35 U.S.C 112(a) rejection is withdrawn. However, the amendment necessitate a new set of 112(b) rejections, as set forth above. 

In view of the amendments to the claims including the recitation of “an empty space volume of from 0% up to 4%” in claim 1, it is agreed the previously relied up on reference Bader et al. (US 2015/0135937) would not meet the presently claimed. Therefore, the previous rejections of claims 1-7, 18-19, 27-28, 30-31, and 35 over Carbajal in view of Bader, claim 2 over Carbajal in view of Bader and Ardiff, claims 18-19 over Carbajal in view of Bader and Cummins, and claims 32-33 over Carbajal in view of Bader and Pilpel are withdrawn. However, the amendment necessitates a new set of rejection as set forth above. 

The previous rejection of claim 34 over Carbajal in view of Bader and Epple and the rejection of claim 34 over Harpell in view of Epple are withdrawn as claim 34 has been cancelled. 

The previous rejection of claim 29 over Carbajal in view of Ardiff is substantially maintained. Any modification to the rejection is in response to the amendment of independent claim 29. 

The previous rejection of claim 36 over Harpell in view of Ardiff and Kranz is substantially marinated. Any modification to the rejection is in response to the amendment to independent claim 36. 

Applicant's arguments filed 10/23/2020 with respect to Harpell (US 6,846,548) have been fully considered but they are not persuasive, as set forth below. 

On pages 9-10 of the remarks Applicants primarily argue Harpell does not teach the claimed empty space volume range. 
The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Harpell does not expressly teach the claimed empty space volume. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Harpell does not disclose the entire claimed invention. Rather, Marissen is relied upon to teach claimed elements missing from Harpell, as set forth above. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789